Citation Nr: 1331543	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  09-09 533	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-connected chondromalacia post-operative right knee.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1967 to June 1967, July 1974 to October 1974, May 1975 to December 1976, February 1978 to June 1982, July 1985 to May 1990, and January 1991 to September 1991.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the RO.  In that decision, the RO granted a temporary evaluation of 100 percent, effective on March 19, 2008, based on surgical or other treatment necessitating convalescence for the service-connected chondromalacia of the right knee, and an evaluation of 10 percent was assigned from June 1, 2008.  The Veteran appealed the assigned evaluation.

In a February 2009 rating decision, the RO granted a temporary evaluation of 100 percent, effective on November 26, 2008, based on surgical or other treatment necessitating convalescence for the service-connected chondromalacia of the right knee, and an evaluation of 10 percent was assigned from February 1, 2009.

In January 2013, the Board remanded the issue for further development.  Following that development, in a June 2013 rating decision, the RO granted service connection for limitation of flexion of the right knee, and assigned a 10 percent evaluation, effective on April 1, 2013.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment records that are relevant to the issue on appeal.  



FINDING OF FACT

On September 18, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant submitted a statement in September 2013 that was forwarded to the Board on September 18, 2013.  In that statement, the Veteran indicated that he was satisfied and wanted to withdraw his pending appeal for an increased rating for his service-connected right knee disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.



ORDER

The appeal is dismissed.




		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


